DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.  Considering claim 1, the prior art does not teach an apparatus, comprising: an input interdigital transducer (IDT) comprising first interdigitated electrodes disposed at different locations along the horizontal axis and on the first side of the piezoelectric thin film, wherein each opposing pair of the first interdigitated electrodes is to selectively transduce a particular frequency range of an input electrical signal, which varies in frequency over time into an acoustic wave of a laterally vibrating mode based on a pitch between electrodes of the respective opposing pair and wherein the pitch varies across respective opposing pair of the first interdigitated electrodes in combination with the rest of the applicant’s claimed limitations.
Considering claim 14, the prior art does not teach a system comprising: an antenna to receive an input electrical signal that varies in frequency over time; an input interdigital transducer (IDT) comprising first interdigitated electrodes disposed at different locations along the horizontal axis and on the first side of the piezoelectric thin film, wherein each opposing pair of the first interdigitated electrodes is to selectively transduce a particular frequency range of the input electrical signal into an acoustic wave of a laterally vibrating mode based on a pitch between electrodes of the respective opposing pair and wherein the pitches of opposing pairs of the first interdigitated electrodes vary along the horizontal axis in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837